Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 1 of 13

GLENS OFFICE
UNITED STATES DISTRICT COURT 2) Fr —g PHO: 47
FOR THE DISTRICT OF MASSACHUSETTS ~~ mies

U.S. DISTRICT COURT
DISTRICT OF hase

 

UNITED STATES SECURITIES AND

EXCHANGE COMMISSION, Case No. 15-cv-13042

Plaintiff,

Vv.

AMIT KANODIA and IFTIKAR AHMED,
Defendants, and

RAKITFI HOLDINGS, LLC,

a Virginia Limited Liability Company, and
LINCOLN CHARITABLE FOUNDATION,
DECEMBER 07, 2020

Relief Defendants.

Nemes” mee” “nee nee ne Nene Nee Nee Nee Nee See Sere Sere Nee Nee Nee See”

 

DEFENDANT IFTIKAR AHMED AND RELIEF DEFENDANT RAKITFI HOLDINGS’
RULE 60(B) MOTION FOR RELIEF FROM FINAL JUDGMENT AND ORDER

The pro se Defendant! and pro se Relief Defendant Rakitfi Holdings’ (“Rakitfi”)
respectfully jointly file this Motion and the accompanying Memorandum of Law in support of
their Rule 60(b) motion seeking relief from the Final Judgment [Doc. #198] pursuant to FEDERAL
RULES OF CIVIL PROCEDURE RULE 60(b).

The pro se Defendant? and pro se Relief Defendant reserve all rights.

 

' The Defendant is pro se and “...it is well settled that a pro se’s papers are to be read liberally,”;
McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) ([pro se] pleadings should be read liberally and
interpreted to “raise the strongest arguments that they suggest”). The pro se Defendant, who has no legal
knowledge or experience, respectfully requests that this Court read his papers liberally as he is not a

lawyer.

2 The Defendant is not represented by the firm of Brown Rudnick, and Brown Rudnick is in an adversarial
status with respect to the Defendant as it has sought leave of the federal district court in SEC v Ahmed, et
al., 15-cv-675 (D. Conn) (“CT Case”; “CT Court”) for lift of stay to litigate against the Defendant for
allegedly unpaid legal fees. The CT Court has frozen the entirety of the Defendant’s assets in that matter,
at the SEC’s request.
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 2 of 13

MEMORANDUM OF LAW IN SUPPORT OF RULE 60(B) MOTION FOR RELIEF

FEDERAL RULE OF CIVIL PROCEDURE 60(b) (RULE 60(b)) offers a party relief from a
judgment on motion when it is “inequitable to permit a judgment to stand.” See FED. R. CIV. P.

60(b); Ackerman v. United States, 340 U.S. 193, 202 (1950).

STANDARD

Rule 60(b) outlines six grounds for relief from final judgment. Fiskars, 279 F.3d at 1382.
Relief under subsection (5) applies to the judgment itself and relief under subsection (6), is
available for any reason that justifies relief.

Rule 60(b)(5) allows the court to relieve a party from final judgment if “the judgment has
been satisfied, released, or discharged; it is based on an earlier judgment that has been reversed
or vacated; or applying it prospectively is no longer equitable.” Fed. R. Civ. P. 60(b)(5).

Rule 60(b)(6) provides that the court may relieve a party from a final judgment for “any
other reason justifying relief from the operation of the judgment.” F.R.C.P. Rule 60(b)(6). Rule
60(b)(6) “gives the court a ‘grand reservoir of equitable power to do justice in a particular case’.”
Pierce v. Cook & Co. Inc., 518 F.2d 720, 722 (10th Cir. 1975), cert. denied, 423 U.S. 1079
(1976), quoting Radack v. Norwegian America Line Agency, Inc., 318 F.2d 538, 542 (2d Cir.
1963).

In evaluating a Rule 60(b)(6) motion, if a movant demonstrates that justice favors
vacating the judgment or order, then Rule 60(b)(6) gives a court discretion to take such action.
See Socialist Republic of Romania v. Wildenstein & Co. Inc., 147 F.R.D. 62, 64 (S.D.N.Y.
March 11, 2003)

Relief under Rule 60(b)(6) is further circumscribed in that district courts may grant a

motion thereunder when such action is necessary to accomplish justice. Klapprott v. United
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 3 of 13

States, 335 U.S. 601 (1949); Ackermann v. United States, 340 U.S. 193 (1950); see also
Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). The rule “confers broad discretion on the trial
court to grant relief when ‘appropriate to accomplish justice.’” Matarese v. LeFevre, 801 F.2d
98, 106 (2d Cir. 1986) (quoting Znt'l Controls Corp. v. Vesco, 556 F.2d 665, 668 n. 2 (2d Cir.
1977)); see also 7 Moore's Federal Practice, | 60.27[2] at 60-295. Rule 60(b)(6) “should be
liberally construed when substantial justice will thus be served” Matarese v. LeFevre.

In addition, “the policy in favor of hearing [movant’s] claims on the merits is
preeminent. See Universal Film Exchanges, Inc. v. Lust, 479 F.2d 573, 576 (4th Cir. 1973)
(resolve doubts in favor of granting motion to set aside the judgment).” Kotlicky v. U.S. Fidelity
Guar. Co., 817 F.2d 6, 8 (2d Cir. 1987)

Although relief pursuant to Rule 60(b)(6) is generally granted only upon a showing
of exceptional circumstances or undue hardship, “a pro se litigant. . . ‘should not be impaired by
the harsh application of technical rules.’” Major vy. Coughlin, No. 94 Civ. 7572, 1997 WL
391121, at *2 (S.D.N.Y. July 11, 1997) (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.
1983)). “Implicit in the right to self-representation is an obligation on the part of the court to
make reasonable allowances to protect pro se litigants from inadvertent forfeiture of important
rights because of their lack of legal training. While the right “does not exempt a party from
compliance with relevant rules of procedural and substantive law,” Birl v. Estelle, 660 F.2d 592,
593 (5th Cir. 1981), it should not be impaired by harsh application of technical rules. Trial courts
have been directed to read pro se papers liberally, Haines v. Kerner, 404 U.S. at 520, 92 S.Ct. at
595.” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)

“Generally, courts require that the evidence in support of the motion to vacate a final

judgment be “highly convincing,” United States v. Cirami, 563 F.2d 26, 32 (2d Cir. 1977). at 33,
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 4 of 13

that a party show good cause for the failure to act sooner, see Kontoulas v. A.H. Robins Co., 745
F.2d 312, 316 (4th Cir. 1984) (quoting C. Wright A. Miller, Federal Practice and Procedure,
§2857 (1973)), and that no undue hardship be imposed on other parties. See C. Wright A.
Miller, supra, at § 2857.” Kotlicky v. U.S. Fidelity Guar. Co., 817 F.2d 6, 9 (2d Cir. 1987).

The pro se Defendant and Relief Defendant move for relief from the judgment,
specifically that disgorgement and prejudgment interest must be removed from the judgment in
this matter, civil penalty as agreed be recalculated based upon a ne? disgorgement figure as
described by recent Supreme Court ruling and that Rakitfi be dismissed, with prejudice, from this

proceeding and the judgment. The Court should grant the relief requested for the reasons within.

STATEMENT

The Supreme Court of the United States of America issued a decision in Liu v. SEC, 591
U.S. __, 2020 WL 3405845 (June 22, 2020) (or “Ziu”), which made it clear that “a disgorgement
award that does not exceed a wrongdoer’s net profits and is awarded for victims is equitable relief
permissible” under the relevant provision of the federal securities laws. Liu, 2020 WL 3405845, at
*2. Under these guidelines, the current judgment in this case is not in agreement with the
Supreme Court’s holding in Liu. Hence, the pro se Defendant and pro se Relief Defendant are
compelled to move for relief from the judgment.’

The Defendant and Relief Defendant seek relief in the form of:

1. A removal of disgorgement and prejudgment interest from the judgment as
disgorgement is not in compliance with Supreme Court holding in Liu.

 

3 The Defendant and Relief Defendant are willing to work with the SEC to arrive at an amended final
judgment amount which would be in compliance with Liu.
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 5 of 13

2. Arecalculation of the net disgorgement amount and the resulting agreed upon‘ civil
penalty (as twice the disgorgement amount) for the Defendant.

3. Dismissal of the Relief Defendant Rakitfi from the judgment as Relief Defendants do
not pay penalty.
ARGUMENT.

I. THE DISGORGEMENT AWARD IN THIS JUDGMENT IS NOT IN
COMPLIANCE WITH SUPREME COURT’S HOLDING IN LIU.

The Supreme Court of the United States of America made it clear that “a disgorgement
award that does not exceed a wrongdoer’s net profits and is awarded for victims is equitable relief
permissible” under the relevant provision of the federal securities laws. However, the judgment in
this instant matter is not in agreement with the holding in Liu as disgorgement here is neither a
net number nor is it being awarded for victims of this instant matter.

First, there was no calculation of the net amount that was ultimately used as a
disgorgement figure in this case. There were expenses associated with the trades and taxes were
paid. Any disgorgement must be reduced by at least these amounts for it to be considered
equitable. As it currently stands, disgorgement is not equitable and must be removed from the
judgment amount.

Second, there are no alleged victims in this particular case, which is an insider trading
case. The SEC has withdrawn requests for disgorgement and prejudgment interest in other
insider trading matters, post Liu. See SEC v. Govender, No. 1:18-cv-7685 (S.D.N.Y) (SEC
withdrawing request for disgorgement and prejudgment interest, because it did not comport with

Liu) (attached as Exhibit 1).

 

* In the final judgment [Doc. #198], Defendant and SEC agreed to a civil penalty in the amount of twice
the disgorgement amount.
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 6 of 13

Govender is not the only insider trading case where the SEC has abandoned any request

for disgorgement and prejudgment interest. There are at least seven other insider trading cases

since Liu where the SEC has declined to request disgorgement or prejudgment interest:

I.

2.

3.

4,

5.

6.

7.

SEC v. Sepehr Sarshar, No. 20-civ-06865 (S.D.N.Y.)°

SEC v. Richard M. Kirsch and Adam Terris, Case No. 20-cv-61830 (S.D. Fla.)®
SEC v., Steven J. Sheinfeld, No. 1-20-civ-01692 (M.D. Pa.)”

SEC v. Robert Hoddes Jacobs, No. 20-civ-08604 (C.D. Cal.)®

SEC v. Yinghang "James" Yang and Yuanbiao Chen, No. 20-cv-4427 (E.D.N.Y.)°
SEC v. Edward T. Kelly, Civil Action No. 20 Civ. 04479 (E.D.N.Y.)!°

SEC v. Eric M. Hill, No. 3:20-civ-00536 (W.D.N.C.)!!

The same reasoning in Govender and these listed cases apply here as this instant matter is

an insider trading civil action with no identifiable alleged victims.

IL.

PREJUDGMENT INTEREST MUST BE REMOVED.

Prejudgment interest is granted on a disgorgement amount. If disgorgement is not

equitable and thus is not part of the judgment, then prejudgment interest must also be removed

from the judgment.

 

> https://www.sec.gov/litigation/litreleases/2020/1r24876.htm, accessed on Dec 6, 2020

° https://www.sec.gov/litigation/litreleases/2020/Ir24892.htm, accessed on Dec 6, 2020

7 https://www.sec.gov/litigation/litreleases/2020/I1r24903.htm, accessed on Dec 6, 2020

8 https://www.sec.gov/litigation/litreleases/2020/I1r24908.htm, accessed on Dec 6, 2020

* https://www.sec.gov/litigation/litreleases/2020/Ir24909. htm, accessed on Dec 6, 2020

° https://www.sec.gov/litigation/litreleases/2020/Ir249 12.htm, accessed on Dec 6, 2020

' https://www.sec.gov/litigation/litreleases/2020/1r24919.htm, accessed on Dec 6, 2020
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 7 of 13

III. THE FIRST CIRCUIT AND RULE 60(B) RELIEF.

The First Circuit has stated that “[i]n exercising its discretion under Rule 60(b), the
district court must look, inter alia, to whether the party seeking relief has a potentially
meritorious claim or defense”); United States v. Parcel of Land with Building, Appurtenances &
Improvements, 928 F.2d | (Ist Cir. 1991). Here, the Supreme Court has defined the requirements
that must be met for disgorgement to be considered equitable (which are not met in the judgment
here) and the SEC itself, in other insider trading cases, has not only withdrawn its requests for
disgorgement and prejudgment interest, it has also declined to request it at all after Liu.'”

The request here has merit. The Supreme Court has explicitly defined the requirements
under which disgorgement is to be considered equitable in SEC cases and the disgorgement in
this case does not meet those requirements, a premise confirmed by the SEC when it withdrew
its request for disgorgement and prejudgment interest in a similar insider trading case
(Govender) and declined to even request disgorgement and prejudgment interest in other insider

trading cases.

IV. THE COURT SHOULD GRANT THE REQUESTED RELIEF.

A. Both Equity and Law Support the Requested Relief.

Supreme Court holding has made it clear under what conditions the SEC can seek
disgorgement as equitable relief and those requirements are not met in this instant matter. In
addition, equity would support that disgorgement and prejudgment interest be removed from this

judgment and that civil penalty be recalculated at the net disgorgement amount. It would be

 

!2 The Supreme Court rendered its opinion in Liz on June 22, 2020. The SEC withdrew its request for
disgorgement and prejudgment interest on July 27, 2020 in Govender and the district court granted that
relief on September 28, 2020. The pro se Defendant only found out about the SEC’s withdrawal of its
request for disgorgement and prejudgment interest last week and immediately filed this request for Rule
60(b) relief.
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 8 of 13

inequitable for this Court to allow the judgment to stand as it is, given Supreme Court holding in
Liu and also the SEC’s own refusal to request disgorgement and prejudgment interest in other

insider trading cases, post-Liu.

B. The Relief Requested.

In particular, the Defendant and Relief Defendant request that the Court grant the relief of
completely removing the disgorgement and prejudgment interest amounts from this judgment, to
recalculate the civil penalty amount! to be on the net disgorgement number, and to dismiss, with
prejudice, the Relief Defendant Rakitfi from this instant matter and also from being responsible
for the payment of any judgment amount.

C. The SEC is not harmed.

The judgment in this matter allows the SEC to, “in its sole discretion, determine when to
collect these amounts.” [Doc. #198] The SEC has not yet done so and thus, the SEC is not
harmed by the request, which is in keeping with Supreme Court ruling. In addition, the SEC
itself withdrew its request for disgorgement and prejudgment interest in other similar insider
trading matters. A removal of disgorgement and prejudgment interest and recalculation of civil
penalty on a net disgorgement amount to be in compliance with the Supreme Court’s holding in

Liu does not harm the SEC and is mandated by the Supreme Court’s ruling.

V. CONCLUSION

“Rule 60(b)(6) “confers broad discretion on the trial court to grant relief when
appropriate to accomplish justice; it constitutes a grand reservoir of equitable power to do

justice in a particular case.” Matarese, 801 F.2d at 106 (quoting Int'l Controls Corp. v. Vesco,

 

\3 Agreed by the Defendant to be twice the disgorgement amount in the final judgment [Doc. #198]
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 9 of 13

556 F.2d 665, 668 n. 2 (2d Cir. 1977); Radack v. Norwegian Am. Line Agency, Inc., 318 F.2d
538, 542 (2d Cir. 1963)) (internal quotation marks omitted) (citations omitted)

Here, the Supreme Court has defined the parameters required for disgorgement to be
considered equitable. The judgment, as it now stands, does not comport with Supreme Court
holding in Liu.

WHEREFORE, for the reasons within, the pro se Defendant and Relief Defendant request

the Court grant the relief requested in its entirety.

Respectfully Submitted,

Dated: December 077, 2020 /sf \ftikar Ahmed

 

Iftikar A. Ahmed

C/O Advocate Anil Sharma
Government Place East
Kolkata 700 069, India

Tel: +91-983-008-9945
e-mail: iftyahmed@icloud.com

Pro Se
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 10 of 13

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed via United States
postal mail to:

MR. NICHOLAS P. HEINKE, ESQ. Mr. MARK L, WILLIAMS, ESQ.

U.S. Securities and Exchange Commission U.S. Securities and Exchange Commission
Byron G. Rogers Federal Building Byron G. Rogers Federal Building

1961 Stout Street, Ste. 1700 1961 Stout Street, Ste. 1700

Denver, CO 80294 Denver, CO 80294

(303) 844-1071 (303) 844-1027

e-mail: heinken@sec.gov e-mail: williamsml@sec.gov

10
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 11 of 13

Exhibit 1
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 12 of 13
Case 1:18-cv-07685-ALC Document 53 Filed 06/29/20 Page 1 of 1

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

NEW YORK REGIONAL OFFICE
200 VESEY STREET
SUITE 400
NEW YORK, NEW YORK 10281-1022

 

June 29, 2020
VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York

40 Foley Square, Room 435

New York, NY 10007

Re: SEC v. Steven Fishoff, et al., 18 cv 07685 (SDNY)(ALC-JLC)

Plaintiff Securities and Exchange Commission respectfully writes to notify the Court of the
Supreme Court’s decision in Liu v. SEC, 591 U.S.___, 2020 WL 3405845 (June 22, 2020), and to seek
leave to file a supplemental submission, by July 27, 2020, addressing the Commission’s pending
Motion for Judgment in light of Liu.

As background, the Commission filed its Motion for Judgment against Defendant Deshan
Govender on October 31, 2019 and sought, among other things, $222,788 in disgorgement. That
motion was fully briefed as of December 16, 2019.

Last week, the Supreme Court held in Liu that “a disgorgement award that does not exceed a
wrongdoer’s net profits and is awarded for victims is equitable relief permissible” under the relevant
provision of the federal securities laws. Liu, 2020 WL 3405845, at *2. The Commission therefore
respectfully requests leave to file a submission within four weeks addressing the disgorgement the
Commission seeks as to Govender in light of Liu.

Respectfully submitted,

/s/ Todd D. Brody
Todd D. Brody

brodyt@sec.gov
(212) 336-0080
cc: Deshan Govender (via email)
Case 1:15-cv-13042-ADB Document 199 Filed 12/08/20 Page 13 of 13
Case 1:18-cv-07685-ALC Document55 Filed 07/27/20 Page1ofi

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

NEW YORK REGIONAL OFFICE
200 VESEY STREET
SUITE 400
NEW YORK, NEW YORK 10281-1022

 

July 27, 2020
VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York

40 Foley Square, Room 435

New York, NY 10007

Re: SEC y. Steven Fishoff, et al., 18-cv-07685 (S.D.N.Y.) (ALC) (JLC)
Dear Judge Carter:

Pursuant to the Court’s July 17, 2020 Order (Dkt #54), Plaintiff Securities and Exchange
Commission respectfully writes to notify the Court that, in light of further consideration of the
particular circumstances in this case, the SEC respectfully withdraws the request for disgorgement of
$222,788 and prejudgment interest of $56,391.91 set out in its Motion for Judgment against Defendant
Deshan Govender, filed on October 31, 2019 (Dkt #48), and seeks only the civil penalty of $668,364
described in that Motion. As set forth in the Commission’s initial brief (Dkt #49), the requested
penalty amount is appropriate because it (a) prevents Govender from being unjustly enriched through
insider trading, and (b) provides a meaningful deterrent by demonstrating that the penalty for being
found liable for insider trading is not merely repaying a defendant’s illicit gains. Accordingly, the SEC
respectfully requests that this Court grant the SEC’s pending Motion for Judgment with the
modification described here.

Respectfully submitted,

/s/ Todd D. Brody
Todd D. Brody

brodyt@sec.gov
(212) 336-0080
ce: Deshan Govender (via email)
